***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                     IN RE MARCQUAN C.*
                          (AC 45087)
                      Moll, Clark and DiPentima, Js.

                                 Syllabus

The respondent mother appealed to this court from the trial court’s judgment
   denying her motion to revoke the commitment of her minor child to
   the custody and care of the petitioner, the Commissioner of Children
   and Families. The mother claimed that the court erred in finding that
   cause for commitment continued to exist. Held that the trial court’s
   determination that the mother did not meet her burden to prove that
   cause for commitment no longer existed was legally correct and factually
   supported; there was sufficient evidence in the record to support the
   court’s conclusion, including the testimony of the petitioner’s two wit-
   nesses that the mother had not adequately addressed her issues relating
   to her ability to collaborate effectively with the Department of Children
   and Families and to parent the minor child in a manner that would
   afford him both physical and emotional safety.
            Argued April 4—officially released May 18, 2022**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ minor child uncared
for, brought to the Superior Court in the judicial district
of New Haven, Juvenile Matters, where the court, Con-
way, J., adjudicated the child uncared for and ordered
protective supervision with custody vested in the respon-
dent mother; thereafter, the court, Conway, J., extended
the period of protective supervision and sustained an
order of temporary custody vesting custody of the minor
child with the respondent father; subsequently, the court,
Hon. Richard E. Burke, judge trial referee, vacated the
order of temporary custody and ordered shared custody
and guardianship of the child between the respondent
parents with primary physical custody vesting in the
respondent father; thereafter, the court, Hon. Richard
E. Burke, judge trial referee, sustained an order of tempo-
rary custody vesting custody of the minor child in the
petitioner; subsequently, the court, Hon. Richard E.
Burke, judge trial referee, granted the motion filed by
the petitioner to open and modify the dispositive order
of protective supervision, and committed the child to the
custody of the petitioner; thereafter, the court, Conway,
J., denied the respondent mother’s motion to revoke
commitment, and the respondent mother appealed to
this court, Bright, C. J., and Prescott and Suarez, Js.,
which dismissed the appeal; subsequently, the court,
Hon. Richard E. Burke, judge trial referee, denied the
respondent mother’s motion to revoke commitment, and
the respondent mother appealed to this court. Affirmed.
   David B. Rozwaski, assigned counsel, for the appellant
(respondent mother).
  Seon Bagot, assistant attorney general, with whom, on
the brief, were William Tong, attorney general, and Evan
O’Roark and Nisa Khan, assistant attorneys general, for
the appellee (petitioner).
                         Opinion

   DiPENTIMA, J. The respondent mother, Monica C.,
appeals from the judgment of the trial court denying her
motion to revoke the commitment of her minor child,
Marcquan C., to the custody of the petitioner, the Com-
missioner of Children and Families (commissioner).1 On
appeal, the respondent contends that the court erred in
finding that cause for commitment continued to exist.
We affirm the judgment of the trial court.
   The following facts, which are either undisputed or
were found by the court, and procedural history are rele-
vant to our resolution of this appeal. Marcquan C. is the
twelve year old child of the respondent and the father.
On September 6, 2016, the Department of Children and
Families (department) received its first referral concern-
ing Marcquan from the Emergency Mobile Psychiatric
Services (EMPS).2 EMPS had responded to Marcquan’s
school after receiving a report that Marcquan, who was
five years old at the time, was exhibiting destructive
behaviors and was attempting to run out of the school
building. Marcquan also made concerning statements
about bringing a knife to school and about being fearful
of returning home because his mother beats him with a
belt. EMPS then contacted the respondent, but she
refused to go to the school. The respondent told EMPS
to contact the department to take Marcquan because she
did not want nor did she have time to deal with his
behaviors. The commissioner did not take custody of
Marcquan at that time and he remained in the care and
custody of the respondent. EMPS recommended that the
respondent engage Marcquan in mental health treatment
at the Yale Child Study Center. Marcquan was subse-
quently enrolled in therapy at the Yale Child Study Center
where he saw an outpatient clinician on a weekly basis.
   In November, 2016, the department received its second
referral concerning Marcquan. According to the referral
from Marcquan’s school, Marcquan continued to exhibit
out of control behavior and had wrapped a cord around
his neck.
  On January 13, 2017, the commissioner filed a petition
with the Superior Court alleging that Marcquan was being
neglected. On May 16, 2017, the neglect petition was
orally amended to allege only that Marcquan was uncared
for. That same day, the court adjudicated Marcquan
uncared for. The court ordered that Marcquan remain in
the care and custody of the respondent under protective
supervision for a period of six months. On October 12,
2017, the order of protective supervision was extended
for an additional six months. The commissioner filed a
motion to modify the order from protective supervision to
commitment on December 20, 2017. The parties agreed,
however, that Marcquan would remain in the respon-
dent’s care provided that she (1) permit the department
access to her home, (2) sign releases, and (3) cooperate
with the department in securing a male mentor for Marc-
quan.
  On February 5, 2018, Marcquan appeared in school
with a swollen eye and lines resembling belt marks on
his temple. The respondent admitted to disciplining Marc-
quan by ‘‘beating’’ him on the buttocks with a belt. The
respondent theorized that while doing so, she might have
inadvertently struck him on the head with the belt.
According to Marcquan, this was not an isolated incident.
Marcquan expressed concern that one day the respon-
dent would get so mad that she might shoot him.
   On February 7, 2018, the department filed an affidavit
seeking permission to place Marcquan in an out-of-home
placement. The affidavit alleged that the respondent had
‘‘exerted excessive physical discipline on [Marcquan],’’
that she was ‘‘unable to control her impulses,’’ and that
she had ‘‘unaddressed mental health issues.’’ That same
day, the court vested temporary custody of Marcquan
with his father. On April 11, 2018, with the parties’ con-
sent, the court vacated the order of temporary custody.
The court ordered that the father and the respondent
share custody and guardianship of Marcquan, with the
fatherhavingprimary physical residence.Protective super-
vision remained in place until August 11, 2018.
   Nevertheless, on July 10, 2018, at an in-court review
hearing, the father reported that he could no longer
care for Marcquan due to Marcquan’s out of control
behavior. As a result, the department invoked a ninety-
six hour hold of Marcquan. On July 12, 2018, the court
concluded that Marcquan was ‘‘in immediate physical
danger from [his] surroundings,’’ ‘‘[a]s a result of said
conditions, [his] safety [was] endangered and immedi-
ate removal from such surroundings [was] necessary
to ensure [his] safety,’’ and ‘‘continuation in the home
[was] contrary to [his] welfare.’’ The court therefore
vested temporary care and custody of Marcquan with
the commissioner. The court also set forth specific
steps to facilitate reunification between the respondent
and Marcquan.3
   On July 17, 2018, the commissioner filed a motion to
open and modify the order of protective supervision and
to modify the disposition to an order of commitment.
In support of the motion, the commissioner incorpo-
rated, by reference, an affidavit prepared by a depart-
ment social worker dated July 12, 2018. The affidavit
provided that Marcquan’s father had informed the court
that he could no longer care for Marcquan and that
the respondent was admitted to a local hospital under
observation and thus was also unable to care for Marc-
quan. According to the affidavit, there were no other
known potential family resources for Marcquan. The
affidavit concluded that Marcquan had ‘‘no responsible
caretaker to provide for his needs and immediate removal
from such surroundings [was] necessary to ensure the
child’s safety.’’
   A hearing was held on July 27, 2018, and the court
granted the commissioner’s motion to modify the order
of protective supervision and committed Marcquan to
the care and custody of the commissioner. Since that time,
Marcquan has remained committed to the care and cus-
tody of the commissioner, and the father has had no
further involvement with the department. Marcquan
was placed in nonrelative foster care until September
4, 2019, when he was placed with his godmother.
   On September 30, 2019, the respondent filed her first
motion to revoke commitment of Marcquan to the care
and custody of the commissioner. Before the court held
a hearing on the motion to revoke commitment, the
commissioner filed a motion, on October 19, 2019, seek-
ing a psychological evaluation of both Marcquan and
the respondent. The court held a hearing on the commis-
sioner’s motion for psychological evaluation on October
29, 2019. The court subsequently denied the motion
based on its belief that issuing a court-ordered psycho-
logical evaluation would be futile due to the respon-
dent’s refusal to cooperate.
   The court held a hearing on the respondent’s first
motion to revoke commitment on November 25, 2019,
and December 18, 2019. On December 26, 2019, the
court, Conway, J., issued a memorandum of decision.
The court found that, although the respondent partici-
pated in supervised visits with her son, she continued
to make inappropriate comments and to engage in inap-
propriate conversations in Marcquan’s presence. Addi-
tionally, she failed to develop skills or a working knowl-
edge of positive and effective forms of discipline. The
court also found that the respondent struggled to collab-
orate effectively with social workers from the depart-
ment, noting that, by September, 2019, the case had
been assigned to the department’s sixth social worker.
The court further determined that any benefits the
respondent had derived from her weekly counseling
sessions were not ‘‘carrying over’’ to her reunification
efforts with Marcquan or her ability to properly care for
him. The court found that there had been no discernable
improvement regarding the respondent’s ability to con-
form her behavior so as to make it in Marcquan’s best
interest to return to her care. The court explained that
without a credible psychological evaluation, it was
impossible to understand or predict how the respondent
would react to and with others, including Marcquan.
The court further explained that ‘‘past and present real-
ity has stalled Marcquan’s return to [the respondent’s]
care and has undoubtedly negatively impacted Marc-
quan’s fragile well-being.’’ The court thus reconsidered
its prior denial of the commissioner’s motion for a psy-
chological evaluation and ordered the respondent to
participate in a court-ordered psychological evaluation.
  On the basis of the record before it, the court denied
the first motion to revoke commitment on the ground
that the respondent failed to establish that cause for
commitment no longer existed. The court explained
that the respondent ‘‘has to understand that until she
demonstrates an ability to collaboratively and effec-
tively interact with [the department] and service provid-
ers and she demonstrates a sustained ability to parent
Marcquan in a manner which affords him both physical
and emotional safety, reunification is highly unlikely.
While no guarantee, her participation in a court-ordered
evaluation and her sustained and effective follow through
with treatment recommendations may potentially be
the key to a reinvigorated reunification process.’’
   The respondent then appealed from the court’s order
requiring her to participate in a psychological evalua-
tion. This court dismissed the respondent’s appeal, con-
cluding that the order for a psychological evaluation
was not part of the court’s judgment denying the respon-
dent’s motion to revoke commitment and was not other-
wise an appealable final judgment. See In re Marcquan
C., 202 Conn. App. 520, 523, 246 A.3d 41, cert. denied,
336 Conn. 924, 246 A.3d 492 (2021). A court-ordered
psychological evaluation never occurred. Rather, the
respondent arranged her own psychological evaluation
with Ralph Balducci, a psychologist.
  On April 26, 2021, the respondent filed her second
motion to revoke commitment, which is the subject of
the present appeal. The court held a hearing on the
motion on July 1, 2021. At the beginning of the hearing,
the court granted the commissioner’s motion for judi-
cial notice concerning prior hearings. The respondent
called Balducci as a witness before testifying herself.
The commissioner called Lucy Hernandez, Marcquan’s
therapist, and Andre Turner, a social worker previously
assigned to the case, to testify.
   In a memorandum of decision dated September 21,
2021, the court, Hon. Richard E. Burke, judge trial
referee, concluded that grounds for commitment con-
tinued to exist and, therefore, denied the respondent’s
motion to revoke commitment. The court incorporated
by reference the memorandum of decision, dated Decem-
ber 26, 2019, denying the respondent’s first motion to
revoke commitment. The court also made the following
additional findings of fact: ‘‘The respondent mother
stated that she gets ‘triggered’ by [the department]. At
one visit to the [department] offices on May 7, [2021]
she was asked by security to take out her identification
from her wallet to show it. The respondent mother
thought that seeing it through the plastic opening in
her wallet should be sufficient. Security did not agree
and the respondent mother got ‘triggered.’ In addition to
using racially charged language, the respondent mother
told the [department] social worker that she would have
him ‘touched,’ which he stated was a serious threat of
harm. This took place in the presence of Marcquan. In
the prior memorandum of decision denying [the respon-
dent’s] motion to revoke, [the court] stated that: ‘The
respondent mother has to understand that until she
demonstrates an ability to collaboratively and effec-
tively interact with [the department] and service provid-
ers and she demonstrates a sustained ability to parent
Marcquan in a manner which affords him both physical
and emotional safety, reunification is highly unlikely.’
. . . Without question, [the respondent] has been
unwilling or unable to collaborate with [the depart-
ment]. Her behavior has gone far beyond a lack of
collaboration.’’ The court therefore concluded that
grounds for commitment continued to exist and denied
the respondent’s second motion to revoke commitment.
This appeal followed.4
   We begin by setting forth the legal principles and
standard of review that govern our analysis of the
respondent’s claim on appeal. ‘‘A motion to revoke com-
mitment is governed by [General Statutes] § 46b-129
(m) and Practice Book § 35a-14A. Section 46b-129 (m)
provides: ‘The commissioner, a parent or the child’s
attorney may file a motion to revoke a commitment,
and, upon finding that cause for commitment no longer
exists, and that such revocation is in the best interests
of such child or youth, the court may revoke the com-
mitment of such child or youth. No such motion shall
be filed more often than once every six months.’ ’’ In
re Zoey H., 183 Conn. App. 327, 344, 192 A.3d 522, cert.
denied, 330 Conn. 906, 192 A.3d 425 (2018).
   ‘‘Pursuant to § 46b-129 (j) (2), a trial court, prior to
awarding custody of [a] child to the department pursu-
ant to an order of commitment . . . must both find
and adjudicate the child on one of three [statutorily
defined] grounds: uncared for, neglected or [abused].
. . . Adjudication on any of these grounds requires fac-
tual support, and [t]he trial court’s determination there-
after as to whether to maintain or revoke the commit-
ment is largely premised on that prior adjudication.
. . . Accordingly, [t]he court, in determining whether
cause for commitment no longer exists . . . look[s] to
the original cause for commitment to see whether the
conduct or circumstances that resulted in commitment
continue to exist.’’ (Citations omitted; emphasis omit-
ted; internal quotation marks omitted.) In re Santiago
G., 318 Conn. 449, 470, 121 A.3d 708 (2015).
   Practice Book § 35a-14A provides in relevant part:
‘‘Where a child or youth is committed to the custody
of the [c]ommissioner . . . the commissioner, a parent
or the child’s attorney may file a motion seeking revoca-
tion of commitment. The judicial authority may revoke
commitment if a cause for commitment no longer exists
and it is in the best interests of the child or youth.
Whether to revoke the commitment is a dispositional
question, based on the prior adjudication, and the judi-
cial authority shall determine whether to revoke the
commitment upon a fair preponderance of the evidence.
The party seeking revocation of commitment has the
burden of proof that no cause for commitment exists.
If the burden is met, the party opposing the revocation
has the burden of proof that revocation would not be
in the best interests of the child. . . .’’
   ‘‘Pursuant to § 46b-129 (m) and Practice Book § 35a-
14A, the moving party bears the burden of proving that
a cause for commitment no longer exists; if he or she
is successful, the court then must determine whether
revocation of commitment is in the best interest of the
child.’’ In re Zoey H., supra, 183 Conn. App. 344–45.
   ‘‘Our Supreme Court has held that a natural parent,
whose child has been committed to the custody of a
third party, is entitled to a hearing to demonstrate that
no cause for commitment still exists. . . . The initial
burden is placed on the [person] applying for the revoca-
tion of commitment to allege and prove that cause for
commitment no longer exists. . . . If the party chal-
lenging the commitment meets that initial burden, the
commitment to the third party may then be modified
if such change is in the best interest of the child. . . .
The burden falls on the persons vested with guardian-
ship to prove that it would not be in the best interests
of the child to be returned to his or her natural parents.’’
(Internal quotation marks omitted.) Id., 350–51.
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. We do not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached . . . nor do we retry
the case or pass upon the credibility of the witnesses.
. . . The determinations reached by the trial court . . .
will be disturbed only if [any challenged] finding is
not supported by the evidence and [is], in light of the
evidence in the whole record, clearly erroneous.’’ (Inter-
nal quotation marks omitted.) In re Brooklyn O., 196
Conn. App. 543, 548, 230 A.3d 895 (2020). In the present
appeal, the respondent does not challenge any specific
factual finding made by the trial court. As a result, we
review the record to determine whether the trial court’s
conclusion was legally correct and factually supported.
   The respondent claims that the trial court erred in
denying her second motion to revoke commitment.5 Spe-
cifically, the respondent contends that ‘‘the trial court
in its decision essentially found that cause for commit-
ment continued to exist because of the respondent’s
inability to effectively work with [the department].’’ In
her view, the trial court only referenced ‘‘one specific
instance as a factual basis to support this finding which
was the [department] office visit.’’6 We conclude that
there was sufficient evidence in the record to support
the court’s conclusion that cause for commitment still
existed.
  At the hearing on the respondent’s second motion to
revoke commitment, the court heard testimony from
Lucy Hernandez, Marcquan’s therapist. Hernandez testi-
fied that Marcquan was very quiet and withdrawn, but,
depending on his placement, his mood would change.
Hernandez explained that Marcquan was diagnosed
with dysthymia, a depressive order, the symptoms of
which include a depressed mood, irritability, anger, low
self-esteem, and appearing withdrawn. When asked
whether Marcquan’s symptoms were ever exacerbated
or aggravated after interaction with the respondent,
Hernandez testified: ‘‘I clinically believe that there are
some impacts of his behavior and his mood. I think a
lot of it has to do with frustration and irritability that
he has described in sessions of whether it be feeling
stuck in between, but also [split] amongst individuals.’’
Hernandez also testified that Marcquan generally became
more withdrawn after his visits with the respondent.
According to Hernandez, Marcquan has stated that he
was not interested in engaging in family therapy because
he would not want the respondent to hurt Hernandez’
feelings. Hernandez testified that Marcquan needs a
nurturing, structured environment.
   The court also heard the testimony of Andre Turner,
a social worker employed by the department who pre-
viously had been assigned to the case in May, 2020, but
then subsequently was removed from the case due to
threats made by the respondent. According to Turner,
the commissioner’s main concern regarding the respon-
dent was her history of physically and verbally abusing
Marcquan. Turner testified that the respondent had not
participated in a court-ordered psychological evalua-
tion, despite Judge Conway’s order to do so.7 When
asked about the lack of visitation between the respon-
dent and Marcquan, Turner testified that Marcquan did
not want any in-person visits with the respondent
because of the respondent’s history of negative behav-
ior. Turner further testified that during one in-person
visit in May, 2021, after the respondent arrived at the
department office, an incident occurred between the
respondent and a security guard. According to Turner,
the security guard advised the respondent that she was
required to show him her identification, and the respon-
dent showed it to him through her clear wallet. Turner
testified that the security guard then asked the respon-
dent to take her identification out of the wallet, at which
point the respondent started to become disagreeable.
Turner averred that he advised the respondent that if
she was unable to follow the security guidelines, then
he would not be able to facilitate the visit. According
to Turner, the respondent then began to scream at him,
called him names, made racist and derogatory remarks,
and threatened him. Marcquan witnessed the entire inci-
dent and began crying. Turner also testified that the
respondent had a history of making inappropriate state-
ments in the presence of Marcquan, and that he was
not the first social worker to whom the respondent
had made derogatory comments. Finally, when asked
whether the respondent had accomplished some of the
court-ordered specific steps, Turner testified ‘‘no.’’
   On the basis of our review of the record, we conclude
that the court’s determination that the respondent did
not meet her burden to prove that cause for commit-
ment no longer existed was legally correct and factually
supported. The testimony of the commissioner’s two
witnesses provided sufficient evidence from which the
court could have found that cause for commitment con-
tinued to exist. Specifically, the testimony supported
the court’s conclusion that the respondent had not ade-
quately addressed her (1) issues relating to her ability
to collaborate effectively with the department, and (2)
ability to parent Marcquan in a manner that would
afford him both physical and emotional safety.8
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** May 18, 2022, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The mother, Monica C., is hereinafter referred to as the respondent. The
father, Mark B., although also a respondent in the underlying proceedings,
is not participating in this appeal and for clarity is hereinafter referred to
as the father.
   The attorney for the minor child has submitted a statement, pursuant to
Practice Book § 79a-6 (c), adopting the commissioner’s brief on appeal.
   2
     EMPS is a community based emergency service intended to provide
children and families with immediate access to in-person care when a child
is experiencing an emotional or behavioral crisis. EMPS is funded by the
department.
   3
     The specific steps set forth by the court on July 12, 2018, instructed the
respondent: (1) to keep all appointments set by or with the department and
to cooperate with home visits by the department or Marcquan’s attorney;
(2) to inform the department of her and Marcquan’s location at all times;
(3) to take part in counseling and to make progress toward identified treat-
ment goals; (4) to submit to random drug testing; (5) to refrain from the
use of illegal drugs and the abuse of alcohol or medicine; (6) to cooperate
with service providers; (7) to cooperate with court-ordered evaluations or
testing; (8) to sign releases allowing the department to communicate with
service providers to check on attendance, cooperation, and progress towards
identified goals; (9) to sign releases allowing Marcquan’s attorney to review
her medical, psychological, psychiatric, and educational records; (10) to
maintain adequate housing and legal income; (11) to notify the department
concerning any changes in the makeup of her household to make sure
that the change would not hurt the health and safety of Marcquan; (12) to
cooperate with any restraining or protective order or safety plan approved
by the department to avoid domestic violence incidents; (13) to attend and
complete an appropriate domestic violence program; (14) to not get involved
with the criminal justice system and to follow any conditions of probation
or parole; (15) to visit Marcquan as often as the department permitted; (16)
to inform the department of any person she would like the department to
investigate and to consider as a placement resource for Marcquan; and (17)
to tell the department the names and addresses of the grandparents of
Marcquan.
   4
     The respondent appeals only from the judgment of the trial court denying
her second motion to revoke commitment.
   5
     Although the respondent argues that the court erred in denying her
second motion to revoke commitment, she concedes that revocation would
not necessarily be in the child’s best interests at this time because the
commissioner has not properly engaged the respondent and her child with
appropriate services. The respondent requests that this court reverse the
judgment of the trial court denying her second motion to revoke commit-
ment, ‘‘remand the case back to the trial court with instructions to stay the
decision on the motion to revoke, and order the parties to fully cooperate
with a court-ordered psychological evaluation to include the respondent,
the minor child, and if appropriate, an interactional between the respondent
and child, and to follow the recommendations of the evaluator, and then
to hear additional evidence on the outcome of the implementation of the
recommendation before issuing a final ruling.’’ We reject the respondent’s
particular request for relief because we affirm the judgment of the trial court.
    6
      The respondent also argues, in the alternative, that ‘‘it was not clearly
demonstrated that it was in the best interest of the child to deny the motion
to revoke when appropriate services to facilitate reunification were not
implemented.’’ We note, however, that the party seeking revocation of com-
mitment has the burden to prove that no cause for commitment exists. Only
if the movant satisfies that burden does the burden shift to the party opposing
the revocation to show that revocation would not be in the best interests
of the child. See In re Zoey H., supra, 183 Conn. App. 344. We need not
address this argument because we affirm the court’s conclusion that the
respondent failed to satisfy her burden of proving that no cause for commit-
ment continued to exist.
    7
      In its memorandum of decision, the court found that the respondent
credibly argued that, at some point, the department did not cooperate with
the court-ordered psychological evaluation as it related to the child-parent
relationship.
    8
      The respondent also argues that she ‘‘did demonstrate that she continued
to be engaged in ongoing therapy and that contrary to . . . Turner’s testi-
mony that [she] had not addressed the concerns regarding her anger issues
and its impact on parenting, [she] offered expert testimony to the contrary.’’
However, ‘‘we repeatedly have held that [i]n a [proceeding] tried before a
court, the trial judge is the sole arbiter of the credibility of the witnesses
and the weight to be given specific testimony. . . . Where there is conflict-
ing evidence . . . we do not retry the facts or pass on the credibility of the
witnesses. . . . The probative force of conflicting evidence is for the trier
to determine.’’ (Internal quotation marks omitted.) Arroyo v. University of
Connecticut Health Center, 175 Conn. App. 493, 513, 167 A.3d 1112, cert.
denied, 327 Conn. 973, 174 A.3d 192 (2017); see also In re Brooklyn O.,
supra, 196 Conn. App. 548 (‘‘[w]e do not examine the record to determine
whether the trier of fact could have reached a conclusion other than the
one reached . . . nor do we retry the case or pass upon the credibility of
the witnesses’’ (internal quotation marks omitted)).